At the time the lease was consummated plaintiff was a duly authorized broker. At the time defendant and the lessee agreed upon the terms of purchase and sale of the property, plaintiff was not licensed but was licensed at the time the formal agreement was drawn between lessee and defendant for the purchase and'sale of the property. The agreement for broker’s commissions .was full and complete at the time of the lease and there was no act as a broker which plaintiff was called upon to perform in order to be entitled to a broker’s commission on sale. It made no difference how the sale was consummated. Plaintiff was entitled to commission. It was not necessary for her to have a broker’s license either at the time the lessee became a customer who was ready, willing, and able to buy, or at the time the contract was made between the lessee and the owner for the purchase and sale of the property. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.